                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF IOWA
                             CEDAR RAPIDS DIVISION

    JOSHUA HESFORD,

                  Plaintiff,                                  No. 18-cv-100-CJW

    vs.
                                                                    ORDER
    JEFFERSON CAPITAL SYSTEM,

                  Defendant.

                                ___________________________

          This matter is before the Court on defendant’s Motion for Judgment on the
Pleadings, filed on October 18, 2018. (Doc 6). Plaintiff had fourteen days from the date
of defendant’s motion to file a resistance. LR 7(e). Plaintiff has not filed a resistance or
a motion to extend the time to file a resistance.          For the reasons set forth herein,
defendant’s Motion for Judgment on the Pleadings is denied with leave to refile.
                                    I.      BACKGROUND
          Plaintiff filed a small-claims petition (the “petition”) against defendant in the Iowa
District Court for Linn County, Iowa. (Doc. 2). The petition is set forth in a small-
claims form that directs the plaintiff to fill in the amount demanded and “state briefly the
basis for the demand.” (Doc. 2, at 1). Plaintiff stated that the basis for his claim is:
          Violating FCRA.1 They did not inform me that they had an account in my
          name or that they would report negative information to my credit report. I
          did not have a chance to dispute before this was added to my credit report.
          They are falsely reporting that I owe them money when it is another agency.




1
    FCRA refers to the Fair Credit Reporting Act, 15 U.S.C. §§ 1681-1681x.
(Id.). Defendant answered the petition in state court, and timely removed this case,
asserting that the Court has federal question jurisdiction. (Docs. 1; 1-2 at 5-6). 28
U.S.C. §§ 1331, 1446(b)(1).          Defendant subsequently filed the instant motion for
judgment on the pleadings, asserting that plaintiff has failed to state a claim upon which
relief can be granted under the FCRA. (Doc. 6).
                               II.      APPLICABLE LAW
       Defendant filed its motion for judgment on the pleadings pursuant to Federal Rule
of Civil Procedure 12(c). (Doc. 6). A defendant may assert a plaintiff’s failure to state
a claim in a Rule 12(c) motion, and the Court will analyze the motion under the same
standard as a Rule 12(b)(6) motion to dismiss. St. Paul Ramsey Cty. Med. Ctr. v.
Pennington Cty., S.D., 857 F.2d 1185, 1187 (8th Cir. 1988). “A grant of judgment on
the pleadings is appropriate ‘where no material issue of fact remains to be resolved and
the movant is entitled to judgment as a matter of law.’” Poehl v. Countrywide Home
Loans, Inc., 528 F.3d 1093, 1096 (8th Cir. 2008) (quoting Faibisch v. Univ. of Minn.,
304 F.3d 797, 803 (8th Cir.2002)).         The Court “view[s] all facts pleaded by the
nonmoving party as true and grant[s] all reasonable inferences in favor of that party.”
Id. The Court will grant a motion for judgment on the pleadings only where “it appears
beyond doubt that the plaintiff can prove no set of facts which would entitle him to relief.”
Dammann v. Progressive Direct Ins. Co., 856 F.3d 580, 584 (8th Cir. 2017) (internal
quotations and citations omitted). Defendant bears the burden to show it is entitled to
judgment on the pleadings. See Rossley v. Drake Univ., No. 4:17-cv-00058-RGE-SBJ,
2017 WL 7693389, at *2 (S.D. Iowa Dec. 20, 2017); see also Charles Alan Wright &
Arthur R. Miller, FEDERAL PRACTICE AND PROCEDURE § 1357 (3d ed. 2018) (“All
federal courts are in agreement that the burden is on the moving party to prove that no
legally cognizable claim for relief exists.”).




                                              2
                                    III.   DISCUSSION
         Defendant characterizes the petition as alleging that defendant violated the FCRA
in two ways: 1) “by failing to inform [plaintiff] that [defendant] would report negative
information to his credit report,” and 2) “by falsely reporting information.” (Doc. 6-1,
at 2).    Defendant asserts that plaintiff’s claims allege violations of Sections 1681s-
2(a)(7)(A) and 1681s-2(a)(1)(A) of the FCRA. (Id. at 2-3). Defendant argues that
Section 1681s-2(a) does not create a private right of action, and accordingly plaintiff’s
claims fail as a matter of law. (Doc. 6-1, at 3-4). Defendant also argues that plaintiff’s
claim under Section 1681s-2(a)(7)(A) fails because that section only applies to financial
institutions that extend credit, and plaintiff did not allege that defendant extends credit.
(Doc. 6-1, at 4 n.1).
         Defendant fails to meet its burden to show that there is no set of facts under which
plaintiff could recover. Drawing all inferences in plaintiff’s favor, the petition alleges
that defendant violated the FCRA in four ways:
         1) Defendant failed to inform plaintiff that defendant had an account in
            plaintiff’s name;

         2) Defendant failed to notify plaintiff that it would report negative
            information to plaintiff’s credit report;

         3) Defendant did not provide claimant an opportunity to dispute the
            negative information; and

         4) Defendant reported false information to plaintiff’s credit report.

(Doc. 2). Defendant’s argument that the FCRA does not provide plaintiff a private right
of action only addresses plaintiff’s failure to notify and false reporting claims.
Defendant’s argument that plaintiff failed to allege that defendant extends credit, as
required by Section 1681s-2(a)(7)(A), only addresses plaintiff’s failure notify claim.




                                              3
       Defendant’s motion fails to address plaintiff’s remaining claims regarding the
placement of his account with defendant or the lack of opportunity to dispute the negative
information. (See Docs. 6, 6-1). The Court will not “address threadbare arguments for
dismissal unsupported by sufficiently reasoned analysis.” Fort Des Moines Church of
Christ v. Jackson, 215 F. Supp.3d 776, 792 (S.D. Iowa 2016). By failing to address two
of plaintiffs four claims, defendant failed to meet its burden to show that there is no set
of facts under which plaintiff can recover. Therefore, defendant’s Motion for Judgment
on the Pleadings is denied. The Court hereby grants defendant leave to refile its Rule
12(c) motion within twenty-one days of the date of this order to address plaintiff’s claims
in their entirety.
                                  IV.    CONCLUSION
       For the reasons stated above, defendant’s Motion for Judgment on the Pleadings
(Doc. 6) is denied. Plaintiff may refile its Rule 12(c) motion for judgment on the
pleadings to address plaintiff’s claims in their entirety within twenty-one days of the date
of this order.


       IT IS SO ORDERED this 14th day of November, 2018.




                                          __________________________________
                                          C.J. Williams
                                          United States District Judge
                                          Northern District of Iowa




                                             4
